IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10594
                         Summary Calendar



JOHN ALBERT ESTRADA, SR.,

                                         Plaintiff-Appellant,

versus

DAN MORALES, Attorney General;
JOHN SCHATTE, Probation Officer,
Travis County; JANICE BROWN, Supervisor,
Travis County Probation; JIM RUST,
Director Travis County Probation;
DANA DE BEAUVOIR, Travis County Clerk;
VIVIAN LEWIS HEINE, Doctor;
MATTHEW FERRARA, Doctor; MARK TOLLE,
Judge; GENE BENAVIDEZ, Court Probation
Officer; LISA FOX, Assistant District
Attorney, Dallas County; JOHN GRAU,
Assistant District Attorney, Dallas County;
MICHAEL MORROW, Public Defender;
ALFRED CAMPOS, JR., Attorney; JOHN VANCE,
District Attorney, Dallas County;
EARL BULLOCK, Dallas County Clerk,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-566-R
                       - - - - - - - - - -

                         February 15, 1999

Before KING, Chief Judge, POLITZ, and BARKSDALE, Circuit Judges.

PER CURIAM:*



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10594
                                -2-

     John Albert Estrada, Sr., Texas prisoner # 744108, appeals

the dismissal of his civil rights suit pursuant to 28 U.S.C.

§ 1915A.   Estrada contends that the district court failed to

address his 42 U.S.C. § 1981 and § 1985 claims against the

defendants; his claims are not barred by Heck v. Humphrey, 512
U.S. 477 (1994), because the reversal of the revocation of

supervision with respect to the sexual assault offense

effectively invalidated the revocation of supervision relating to

the aggravated sexual assault offense; and the judge, the

prosecutors, and his defense counsel conspired to revoke his

community supervision even though they knew that he had not

violated the terms of his release.   We have reviewed the record

and Estrada’s brief and AFFIRM the district court’s dismissal for

essentially the same reasons adopted by the district court.

Estrada v. Morales, No. 3:98-CV-566-R (N.D. Tex. May 13, 1998).

     All outstanding motions are DENIED.

     AFFIRMED.   MOTIONS DENIED.